UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Foxby Corp. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. FOXBY CORP. AMAZON.COM, INC. Ticker:AMZNSecurity ID:023135106 Meeting Date: MAY 25, 2010Meeting Type: Annual Record Date:MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For Against Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For Against Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against For Management APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 25, 2010Meeting Type: Annual Record Date:DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker:BRK.ASecurity ID:084670207 Meeting Date: JAN 20, 2010Meeting Type: Special Record Date:NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management 2 Approve Split of Class B Stock Without Splitting Class A Stock For For Management 3 Adjust Par Value of Common Stock For For Management 4 Increase Authorized Common Stock For For Management 5 Remove Requirement of Issuing Physical Stock Certificates for Class B Stock Upon Conversion of Class A Stock For For Management BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: MAY 1, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect director Stephen Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management DEL MONTE FOODS CO. Ticker:DLMSecurity ID:24522P103 Meeting Date: SEP 24, 2009Meeting Type: Annual Record Date:JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Terence D. Martin For For Management 3 Elect Director Richard G. Wolford For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management DELL INC. Ticker:DELLSecurity ID:24702R101 Meeting Date: JUL 17, 2009Meeting Type: Annual Record Date:MAY 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Breyer For For Management Elect Director Donald J. Carty For For Management Elect Director Michael S. Dell For For Management Elect Director William H. Gray, III For Withhold Management Elect Director Sallie L. Krawcheck For For Management Elect Director Judy C. Lewent For For Management Elect Director Thomas W. Luce, III For For Management Elect Director Klaus S. Luft For For Management Elect Director Alex J. Mandl For For Management Elect Director Sam Nunn For Withhold Management 2 Ratify Auditors For For Management 3 Reimburse Proxy Contest Expenses Against For Shareholder 4 Reduce Supermajority Vote Requirement Against For Shareholder ETRUSCAN RESOURCES INC. Ticker:EETSecurity ID:29786L300 Meeting Date: MAY 19, 2010Meeting Type: Annual/Special Record Date:MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald J. McConnell For For Management Elect Director Neil Woodyer For Withhold Management Elect Director Frank Giustra For For Management Elect Director Sally Eyre For For Management Elect Director John A. Clarke For For Management Elect Director Rick Van Nieuwenhuyse For Withhold Management Elect Director Stephen R. Stine For For Management Elect Director Gordon Keep For For Management Elect Director David Street For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Approve Unallocated Options Under the Stock Option Plan For Against Management EXXON MOBIL CORPORATION Ticker:XOMSecurity ID:30231G102 Meeting Date: MAY 26, 2010Meeting Type: Annual Record Date:APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.C. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 4 Reincorporate in Another State [from New Jersey to North Dakota] Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Shareholder 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Louisiana Environmental Impacts Against Against Shareholder 9 Report on Environmental Impact of Oil Sands Operations in Canada Against For Shareholder 10 Report on Environmental Impacts of Natural Gas Fracturing Against For Shareholder 11 Report on Energy Technologies Development Against Against Shareholder 12 Adopt Quantitative GHG Goals from Products and Operations Against For Shareholder 13 Report on Risks of Alternative Long-term Fossil Fuel Demand Estimates Against Against Shareholder FRANKLIN RESOURCES, INC. Ticker:BENSecurity ID:354613101 Meeting Date: MAR 16, 2010Meeting Type: Annual Record Date:JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Samuel H. Armacost For For Management Elect Director Charles Crocker For For Management Elect Director Joseph R. Hardiman For For Management Elect Director Robert D. Joffe For For Management Elect Director Charles B. Johnson For For Management Elect Director Gregory E. Johnson For For Management Elect Director Rupert H. Johnson, Jr. For For Management Elect Director Thomas H. Kean For For Management Elect Director Chutta Ratnathicam For For Management Elect Director Peter M. Sacerdote For For Management Elect Director Laura Stein For For Management Elect Director Anne M. Tatlock For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOLDMAN SACHS GROUP, INC., THE Ticker:GSSecurity ID:38141G104 Meeting Date: MAY 7, 2010Meeting Type: Annual Record Date:MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd C. Blankfein For For Management Elect Director John H. Bryan For For Management Elect Director Gary D. Cohn For For Management Elect Director Claes Dahlback For For Management Elect Director Stephen Friedman For For Management Elect Director William W. George For For Management Elect Director James A. Johnson For For Management Elect Director Lois D. Juliber For For Management Elect Director Lakshmi N. Mittal For For Management Elect Director James J. Schiro For For Management Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Report on Collateral in Derivatives Trading Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against For Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For For Management Elect Director Sergey Brin For For Management Elect Director Larry Page For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Chinese Operations Against Against Shareholder MAGINDUSTRIES CORP. Ticker:MAASecurity ID:55917T102 Meeting Date: JUN 16, 2010Meeting Type: Annual/Special Record Date:MAY 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William B. Burton For For Management Elect Director Stephane A. Rigny For For Management Elect Director Gerard Munera For For Management Elect Director Victor Wells For For Management Elect Director Gary E. German For For Management Elect Director Richard John Linnell For For Management 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Amend Stock Option Plan For For Management 4 Approve Issuance of Share Purchase Warrants For For Management MCDONALD'S CORPORATION Ticker:MCDSecurity ID:580135101 Meeting Date: MAY 20, 2010Meeting Type: Annual Record Date:MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MCKESSON CORPORATION Ticker:MCKSecurity ID:58155Q103 Meeting Date: JUL 22, 2009Meeting Type: Annual Record Date:MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andy D. Bryant For For Management Elect Director Wayne A. Budd For For Management Elect Director John H. Hammergren For For Management Elect Director Alton F. Irby, III For For Management Elect Director M. Christine Jacobs For For Management Elect Director Marie L. Knowles For For Management Elect Director David M. Lawrence For For Management Elect Director Edward A. Mueller For For Management Elect Director Jane E. Shaw For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder 5 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Against For Shareholder MICROSOFT CORPORATION Ticker:MSFTSecurity ID:594918104 Meeting Date: NOV 19, 2009Meeting Type: Annual Record Date:SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MORGAN STANLEY Ticker:MSSecurity ID:617446448 Meeting Date: MAY 18, 2010Meeting Type: Annual Record Date:MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For Against Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 18 Stock Retention/Holding Period Against For Shareholder 19 Require Independent Board Chairman Against For Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Restatements Against For Shareholder NORD RESOURCES CORPORATION Ticker:NRDSSecurity ID:655555100 Meeting Date: JUN 17, 2010Meeting Type: Annual Record Date:APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald A. Hirsch For For Management Elect Director Stephen D. Seymour For For Management Elect Director Douglas P. Hamilton For For Management Elect Director John F. Cook For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management PFIZER INC. Ticker:PFESecurity ID:717081103 Meeting Date: APR 22, 2010Meeting Type: Annual Record Date:FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder WAL-MART STORES, INC. Ticker:WMTSecurity ID:931142103 Meeting Date: JUN 4, 2010Meeting Type: Annual Record Date:APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Shareholder 20 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 21 Report on Political Contributions Against For Shareholder 22 Amend Articles/Bylaws/Charter CallSpecial Meetings Against For Shareholder 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Prioritizing Public Policy Activities Against Against Shareholder WELLS FARGO & COMPANY Ticker:WFCSecurity ID:949746101 Meeting Date: APR 27, 2010Meeting Type: Annual Record Date:FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, Jr. For For Management 6 Election Director Donald M. James For For Management 7 Election Director Richard D. McCormick For For Management 8 Election Director Mackey J. McDonald For For Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 18 Increase Authorized Common Stock For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 21 Require Independent Board Chairman Against For Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against For Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Foxby Corp. By: /s/ John F. Ramirez John F. Ramirez, Chief Compliance Officer Date: August 26, 2010
